Order of the Appellate Term reversed, and motion to vacate an order for the examination before trial of the moving defendant granted, with ten dollars costs and disbursements. We approve the decision of the Appellate Term in the First Department in Mitchell v. Schroeder (94 Misc. Rep. 270). It is proper to observe that by chapter 610 of the Laws of 1916, to take effect September 1, 1916, section 27 of the Municipal Court Code of New York city * was amended so as to permit the deposition of a party to an action in the Municipal Court to be taken. Jenks, P. J., Carr, Stapleton, Rich and Putnam, JJ., concurred.

 See Laws of 1915, chap. 279, § 27, subd. 4, as added by Laws of 1916, chap. 610.— [Rep.